Supreme Court of Florida
                             ____________

                            No. SC20-676
                             ____________

                        MICHAEL D. SPEAR,
                            Petitioner,

                                  vs.

                        STATE OF FLORIDA,
                           Respondent.

                            June 16, 2022

LABARGA, J.

     This case is before the Court for review of the decision of the

Fifth District Court of Appeal in Spear v. State, 294 So. 3d 995 (Fla.

5th DCA 2020). In its decision, the district court certified a

question of great public importance, 1 which we rephrase as follows:



     1. The district court certified the following question of great
public importance:

     ONCE A JUDGMENT AND SENTENCE IS FINAL, DOES A
     TRIAL COURT HAVE THE INHERENT AUTHORITY AT
     ANY TIME TO SUA SPONTE CORRECT SENTENCING
     DOCUMENTS THAT OVERREPORT THE AMOUNT OF
     JAIL TIME SERVED BY A DEFENDANT PRIOR TO
     SENTENCING OR THE AMOUNT OF JAIL TIME AND
     DOES A TRIAL COURT HAVE THE INHERENT
     AUTHORITY TO SUA SPONTE CORRECT SENTENCING
     DOCUMENTS THAT OVERREPORT THE AMOUNT OF
     JAIL TIME SERVED BY A DEFENDANT PRIOR TO
     SENTENCING OR THE AMOUNT OF JAIL TIME AND
     PRISON TIME SERVED BY A DEFENDANT PRIOR TO
     RESENTENCING?

Id. at 1003. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

     Because we hold that subject to the procedural constraints

established by Florida Rule of Criminal Procedure 3.800(b), the trial

court does have the authority to sua sponte correct such sentencing

errors, we answer the rephrased certified question in the

affirmative. However, because the sentencing corrections in Spear’s

cases were untimely, we remand Spear for proceedings consistent

with this opinion.

            FACTS AND PROCEDURAL BACKGROUND

     Michael Spear was convicted of three felony counts of forgery

and three felony counts of uttering a forged instrument, for which

he was sentenced to community control followed by drug offender




     PRISON TIME SERVED BY A DEFENDANT PRIOR TO
     RESENTENCING?




                                 -2-
probation. Spear, 294 So. 3d at 997. Spear subsequently violated

community control by committing new law violations of felony false

imprisonment and misdemeanor domestic violence battery, and the

State charged him with both crimes in a separate prosecution. Id.

     Spear and the State reached a plea agreement to resolve the

violations of community control in the forgery case and the new law

violations in the false imprisonment case. Id. The trial court

accepted the plea agreement and released Spear pending

sentencing. Spear’s release was subject to a Quarterman 2

agreement, which provided that Spear would face the statutory

maximum sentences for his offenses if he failed to appear at

sentencing. 294 So. 3d at 997.

     Spear failed to appear at sentencing and was later arrested

and returned to court for sentencing. Id. At sentencing, the trial

court revoked Spear’s community control, adjudicated Spear guilty

of the failure to appear, and found that Spear violated the

Quarterman agreement. See id. Spear was then sentenced to the



     2. Quarterman v. State, 527 So. 2d 1380, 1382 (Fla. 1988)
(holding that a trial court may depart from sentencing guidelines if
the defendant violates a plea agreement to appear in court).


                                 -3-
maximum five-year sentence for each of the six counts in the

forgery case, and all sentences were to run consecutively. See id.

The trial court awarded Spear 163 days of jail credit on the first

count only. Id. Spear was also sentenced to the maximum five-

year sentence for false imprisonment with 139 days of jail credit,

and time served on the battery. Id. The false imprisonment

sentence was to run consecutively to the sentences in the forgery

case, resulting in a total of thirty-five years of imprisonment. See

id.

      Spear appealed to the Fifth District Court of Appeal, which

reversed Spear’s sentences and remanded for an evidentiary

hearing to determine whether Spear willfully failed to comply with

the Quarterman agreement. See Spear v. State, 244 So. 3d 421,

421 (Fla. 5th DCA 2018). On remand, the trial court found a willful

violation and resentenced Spear in a hearing on October 4, 2018.

      It is the October 2018 resentencing that is the basis for the

issues before this Court. 3 As the district court explained: “Pertinent



     3. We note that although Spear was resentenced for the same
crimes, upon resentencing, the trial court ordered count six in the
forgery case to run concurrently to count five, and it ordered the
sentence in the false imprisonment case to run concurrently to the

                                 -4-
here, after the trial court pronounced Spear’s respective prison

sentences, the deputy clerk then proceeded to compute Spear’s jail

credit in each case. While arguably unnecessary, the deputy clerk

also computed Spear’s prison credit.” Spear, 294 So. 3d at 998.

The clerk advised that Spear was originally given 163 days of jail

credit in the forgery case, and 139 days of jail credit in the false

imprisonment case. The clerk then asked whether the court was

“now adding the additional 493 days [of prison credit] from the date

of sentencing to today as his credit.” The trial court answered,

“Well, he’s been in custody, yes.” The public defender asked for the

total amount of credit for time served; the clerk responded, “Hold

on. I’m like her [the judge], I don’t know math in my head.” The

clerk erroneously calculated the time served in the forgery case as

686 days, and in the false imprisonment case as 932 days,

resulting in thirty additional days of credit for time served in the

forgery case, and 300 additional days of credit for time served in the



sentences in the forgery case. As a result, Spear’s cumulative
prison sentence was reduced from thirty-five years to twenty-five
years. Here, however, our focus is the erroneous amount of credit
for time served that Spear was awarded in both cases, and the trial
court’s subsequent attempt to fix those errors.


                                  -5-
false imprisonment case. “The trial court did not thereafter

separately announce the jail or prison credit awarded prior to

entering the written sentencing documents in each case containing

these incorrect credit figures . . . .” Spear, 294 So. 3d at 998.

     The written sentencing documents did not distinguish between

jail and prison credit. Rather, the documents described the entire

amount of credit as “original jail credit.” Id. In addition to the

inaccurate credit totals, Spear was awarded credit for time served

on all six counts in the forgery case instead of only the first count.

     Two months later, in a letter dated December 7, 2018, the

Florida Department of Corrections (DOC) sent a letter to the trial

court advising that there were possible errors in the amount of

credit for time served awarded to Spear that resulted in him being

awarded too much credit. Spear, 294 So. 3d at 998. 4 However,

before the trial court addressed the errors, the district court per

curiam affirmed Spear’s sentences and issued its mandate. See

Spear v. State, 267 So. 3d 1029 (Fla. 5th DCA 2019).




     4. The DOC letter also stated that Spear was entitled to 492
days, not 493 days of prison credit for time served.


                                 -6-
     After the mandate issued, the trial court sua sponte ordered

that the judgments and sentences in Spear’s cases be amended to

reflect the correct amounts of credit for time served as calculated by

DOC. Spear, 294 So. 3d at 998.

     Spear appealed the amended judgments and sentences. While

the district court ultimately affirmed the trial court, the district

court certified a question of great public importance and certified

conflict with multiple decisions from the First and Second District

Courts of Appeal. Id. at 1003-04. Because the rephrased certified

question is determinative in this case, we decline to address the

certified conflict. We now turn to the rephrased certified question.

                              ANALYSIS

     As we begin, we emphasize that the sentencing errors in this

case were avoidable. After pronouncing at the resentencing hearing

that Spear would receive jail credit and prison credit on the

appropriate counts, rather than defer to DOC the calculation of

Spear’s prison credit (as is standard practice), the clerk erroneously

calculated the totals of jail and prison credit in each case. The trial

court relied on those totals, resulting in sentencing documents that

overreported the amount of Spear’s credit for time served.


                                  -7-
Complicating the matter even further, the sentencing documents

did not distinguish between jail credit and prison credit; they

erroneously combined the two into a single category of “original jail

credit.”

     We recognize that Florida Rule of Criminal Procedure 3.801

permits a trial court to correct the underreporting of jail credit

within one year after a judgment and sentence becomes final.

However, the case before us involves the overreporting of credit for

time served, not underreporting. Further, this case involves the

correction of jail credit and prison credit. Given these distinctions,

we do not rely on rule 3.801.

     Spear concluded—and the State urges this Court to

conclude—that Spear’s sentences were illegal sentences subject to

correction by a trial court at any time pursuant to Florida Rule of

Criminal Procedure 3.800(a). However, we reject this

characterization of Spear’s sentences. This Court has explained

that the policy behind rule 3.800(a) “includes concerns that a

defendant not be subject to punishment or imprisonment beyond

that which was lawfully imposed.” Williams v. State, 957 So. 2d

600, 604 (Fla. 2007). In this case, Spear’s sentences did not


                                 -8-
subject him to imprisonment beyond that which was lawfully

imposed. Instead, Spear received too much credit for time served,

which, to Spear’s benefit, reduced the amount of time he would

serve on his sentences.

     Given the facts before us, where a trial court sua sponte

corrected the overreporting of jail and prison credit for time served

after Spear’s judgments and sentences became final, our analysis is

guided by Florida Rule of Criminal Procedure 3.800(b), “Motion to

Correct Sentencing Error,” which provides in relevant part:

           (b) Motion to Correct Sentencing Error. A motion
     to correct any sentencing error, including an illegal
     sentence or incorrect jail credit, may be filed as allowed
     by this subdivision. This subdivision shall not be
     applicable to those cases in which the death sentence
     has been imposed and direct appeal jurisdiction is in the
     supreme court under article V, section 3(b)(1) of the
     Florida Constitution. The motion must identify the error
     with specificity and provide a proposed correction. A
     response to the motion may be filed within 15 days,
     either admitting or contesting the alleged error. Motions
     may be filed by the state under this subdivision only if
     the correction of the sentencing error would benefit the
     defendant or to correct a scrivener’s error.

(Emphasis added.)




                                 -9-
     Rule 3.800(b) limits the time during which a motion to correct

a sentencing error may be filed; it only permits the filing of a motion

before an appeal has been filed or while an appeal is pending:

           (1) Motion Before Appeal. During the time allowed
     for the filing of a notice of appeal of a sentence, a
     defendant or the state may file a motion to correct a
     sentencing error. . . .

           (2) Motion Pending Appeal. If an appeal is pending,
     a defendant or the state may file in the trial court a
     motion to correct a sentencing error. The motion may be
     filed by appellate counsel and must be served before the
     party’s first brief is served. A notice of pending motion to
     correct sentencing error shall be filed in the appellate
     court, which notice automatically shall extend the time
     for the filing of the brief until 10 days after the clerk of
     circuit court transmits the supplemental record under
     Florida Rule of Appellate Procedure 9.140(f)(6).

     Moreover, the procedures set forth in rules 3.800(b)(1)(A)-(B)

and 3.800(b)(2)(A) make clear that any rule 3.800(b) motion to

correct sentencing error must be fully resolved before an appeal

proceeds. Thus, the sua sponte corrections to Spear’s sentencing

documents, which the trial court made after Spear’s appeal was

over, were untimely and cannot stand.

     Rule 3.800(b) expressly permits the State in certain

circumstances to file a motion to correct a sentencing error, but the

State did not do so in this case. In the absence of a motion by the


                                - 10 -
State, the trial court could only have corrected the errors on its own

motion within the framework of and in compliance with rule

3.800(b). Moreover, a correction of the errors would have been

appropriate only if the errors constituted scrivener’s errors. Here,

however, we address only the untimeliness of the trial court’s

corrections, which is determinative in this case.

     Because Spear’s sentencing documents were amended after

his sentences were affirmed on appeal and became final, the trial

court’s sua sponte correction of the sentencing errors occurred far

outside of the time frames set forth in rule 3.800(b), and the trial

court did not have the authority to correct the errors.

                            CONCLUSION

     We answer the rephrased certified question in the affirmative

and hold that subject to the procedural constraints of rule 3.800(b),

a trial court has the inherent authority to sua sponte correct

sentencing documents that overreport the amount of jail time

served by a defendant prior to sentencing or the amount of jail time

and prison time served by a defendant prior to resentencing. We

quash the Fifth District’s decision in Spear, and we remand this

matter for proceedings consistent with this opinion.


                                - 11 -
     It is so ordered.

POLSTON, LAWSON, MUÑIZ, and COURIEL, JJ., concur.
CANADY, C.J., concurs in result only.
GROSSHANS, J., concurs in result only with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

GROSSHANS, J., concurring in result only.

     Because the trial court lacked the authority—inherent or

otherwise—to make the challenged corrections after the judgments

and sentences became final, I agree with the majority that the Fifth

District’s decision should be quashed. However, I would have

answered the certified question (as originally phrased) in the

negative and refrained from deciding whether a rule of criminal

procedure—inapplicable to the facts before us—defined the scope of

the court’s inherent authority.

     Accordingly, I concur in result only.

Application for Review of the Decision of the District Court of Appeal
     Certified Great Public Importance/Certified Direct Conflict of
     Decisions

     Fifth District – Case No. 5D19-1747

     (Brevard County)




                                  - 12 -
Matthew Metz, Public Defender, and Glendon George Gordon, Jr.,
Assistant Public Defender, Seventh Judicial Circuit, Daytona
Beach, Florida,

    for Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, Rebecca
Rock McGuigan, Bureau Chief, and Kaylee D. Tatman, Assistant
Attorney General, Daytona Beach, Florida,

    for Respondent




                             - 13 -